PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/312,045
Filing Date: 20 Dec 2018
Appellant(s): KJAER et al.



__________________
William C. Rowland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 Jun 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 Mar 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13, 14, 17 ,18, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2009/0231660) in view of Jumpertz (US 2016/0008111).
	For claim 1, Huang discloses a 3D scanner for recording a digital 3D representation of an object (Figs. 3-6), the 3D scanner comprising: 
	a projector unit configured for projecting a structured beam ([0044]: e.g. light sheet generator 5) of probe light comprising a pattern ([0048]: e.g. The five light beams passing through different positions of the adjusting lens 52 are emitted to the light sheet-generating component 53 and form light sheets 4 at different positions) onto the object which is placed in a scan volume ([0049]: a test object 30A is configured in the flow field 3); 
	an imaging unit ([0049]: e.g. camera 1) arranged to acquire 2D images of the pattern imaged onto the object when the object is illuminated by the structured probe light beam ([0004]: e.g. capturing image of a three-dimensional flow field); and 
	an actuator unit ([0047]: e.g. revolving shaft 51a) arranged to control the position of the structured probe light beam at the object by rotating a movable portion of the projector unit around a pivoting axis ([0046]: e.g. rotation of the reflecting device 51), 
	the actuator unit comprising a rotation motor comprising or arranged to drive a wheel (Figs. 4-6; [0045]-[0047],  fig. 8; [0053]. It is noted that in both case the rotation motor ls an implicit feature that is required to rotate the drive wheel 51b or 512.), 
	where a surface of the wheel operatively coupled to the movable portion of the projector unit and has a radial distance from the axis of the rotation motor which changes with the rotation (Fig. 8, [0053]: e.g. The cam device comprises a cam 512 for an eccentric rotation). 
Huang does not expressly disclose the object comprising a dental impression or a physical dental object. 
Jumpertz teaches the object comprising a dental impression or a physical dental object ([0075]: extra-oral dental scanner 100 shown schematically in its neutral position in the partial view in FIG. 1 and used for the three-dimensional capture of the surface of a dental shaped part). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Jumpertz with the imaging teachings of Huang for the predictable improvement making it possible to scan almost all relevant model geometries.
	For claim 2, Huang discloses wherein the pivoting axis is substantially perpendicular to and intersects the optical axis of the projector unit Figs. 4-6; 8). 
	For claim 4, Huang discloses wherein the actuator unit is arranged to directly engage the movable portion of the projector unit (Fig. 4-6: e.g. 51; Fig. 8, [0053]). 
	For claim 5, Huang discloses wherein a force-transferring member is part of or is attached to the movable portion of the projector unit (Fig. 4-6: e.g. 51a; Fig. 8: e.g. 514, [0053]), and where the actuator unit is arranged to engage a distal end of the force-transferring member (Fig. 4-6; [0045]; Fig. 8, [0053]). 
	For claim 6, Huang discloses wherein said wheel surface is eccentric or is shaped according to an Archimedes spiral (Fig. 8: e.g. cam 512). 
	For claim 7, Huang discloses wherein said wheel surface is smooth (fig, 4·6: 51 b; [0047]: implicit feature: a "polygonal reflecting mirror'' is ''smooth" per se or fig. 8: 512; [0053}: implicit feature: a cam surface is smooth per se). 
	For claim 8, Huang discloses wherein the force-transferring member comprises an elongated member (Fig. 4-6; [0045]; Fig. 8, [0053]).
	For claim 9, Huang discloses wherein the length of the elongated member is at least 2 cm ([0050]: e.g. the occupied space of the whole observing device in the modified embodiment in FIG. 6 is quite small in comparison with that of the second embodiment in FIG. 4. See also, Jumpertz (US 2016/0008111) [0100] which indicates it would be obvious to design an arm length corresponding to size of system). 
	For claim 10, Huang discloses wherein the axis of the rotation motor is perpendicular to the optical axis of the projector unit (Fig. 5: e.g. rotation of 51 is perpendicular to light sheets 41-44). 
	For claim 11, Huang discloses wherein the projector unit comprises a light source and a mask arranged to introduce the structure in the probe light beam, where the mask has a fixed geometry ([0050]: e.g. light sheet-generating component 53 is inclined for emitting the light sheets 41-45). 
	For claim 12, Huang discloses wherein the imaging unit is fixed relative to the framework ([0043]: e.g. the light axis of the camera 1 is perpendicular to the plane of the light sheet 4 at each position 401-405. In other words, the light axis of the camera 1 is parallel to the normal vector of the light sheet 4, and thus the front image of the section of the light sheet 4 at each position 401-405 could be taken without additional adjustment.).
For claim 13, Huang discloses wherein the structured beam includes a pattern of lines ([0050]: e.g. first reflected light beam 511, the second reflected light beam 512, the third reflected light beam 513, the fourth reflected light beam 514, and the fifth reflected light beam 515).  
For claim 14, Huang discloses wherein the structured beam includes a pattern of laser dots, laser lines, white or colored strips ([0045]: e.g. via light source 50; [0050]: e.g. first reflected light beam 511, the second reflected light beam 512, the third reflected light beam 513, the fourth reflected light beam 514, and the fifth reflected light beam 515).).  
For claim 17, while Huang does not, Jumpertz teaches wherein the 3D scanner is configured to generate the digital 3D representation expressing at least 3D topography of the object based on the acquired 2D images ([0125] A 3D measurement camera is for example an optical camera for capturing the three-dimensional surface structure of an object by means of, for example, a structured-light projector. [0122] An image field within the meaning of the description of the invention is a section through the measurement volume in the focal plane, where the sectional plane stands perpendicular to the optical axis.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Jumpertz with the imaging teachings of Huang for the predictable for the same reasons discussed for claim 1. 
For claim 18, while Huang does not, Jumpertz teaches wherein the 3D scanner is configured to be connected to a data processing unit so that the data processing unit can Page 5 generate the digital 3D representation expressing at least 3D topography of the object based on the acquired 2D images ([0002]: e.g. inherent to the process of digitizing the dental shaped part).  It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Jumpertz with the imaging teachings of Huang for the predictable for the same reasons discussed for claim 1.
For claim 21, Huang discloses wherein the actuator unit is arranged to engage indirectly, via one or more intermediate components, with the movable portion of the projector unit (Fig. 8, [0053]: e.g. The cam device comprises a cam 512 for an eccentric rotation). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Jumpertz with the imaging teachings of Huang for the predictable for the same reasons discussed for claim 1.
For claim 25, Huang discloses wherein the imaging unit comprises at least two cameras that are fixed in relation to a framework of the scanner ([0051]: a first camera 1a and a second camera 1b).


Claims 3, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2009/0231660) and Jumpertz (US 2016/0008111) in view of Bridges (US 2013/0016338).
	For claim 3, while Huang does not, Bridges teaches wherein the actuator unit comprises a low-friction element arranged in contact with said wheel surface, where the low-friction element is operatively coupled to the movable portion of the projector unit ([0057] with rotary bearings being attached to the axles).  It would be obvious to a person with ordinary skill in the art to combine the low friction teachings of Bridges with the teachings of Huang to provide reduced friction, and thus make it possible to use a smaller actuator 856.
For claim 16, while Huang does not, Bridges teaches further comprising a return spring arranged to apply an opposing force to the force-transferring member and actuator unit ([0057]).  It would be obvious to a person with ordinary skill in the art to combine the low friction teachings of Bridges with the teachings of Huang for the same reasons discussed for claim 3.
For claim 19, while Huang does not, Bridges teaches wherein the low-friction element comprises a ball or a roller ([0057]).  It would be obvious to a person with ordinary skill in the art to combine the low friction teachings of Bridges with the teachings of Huang for the same reasons discussed for claim 3.
For claim 20, while Huang does not, Bridges teaches wherein the low-friction element comprises a coating over the wheel surface, the coating being configured to reduce friction ([0057]).  It would be obvious to a person with ordinary skill in the art to combine the low friction teachings of Bridges with the teachings of Huang for the same reasons discussed for claim 3.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2009/0231660) and Jumpertz (US 2016/0008111) in view of Pfeiffer (US 2018/0125338).
For claim 15, while Huang does not, Pfeiffer teaches wherein the pattern comprises a checkerboard pattern with alternating relatively brighter and relatively darker regions ([0075]: projection pattern can comprise a checkerboard-like.).  It would be obvious to a person with ordinary skill in the art to combine the low friction teachings of Pfeiffer with the teachings of Huang to provide the ability to quickly change between dark and light pattern elements simply by shifting the sensor by one pattern element.


Claims 22-24 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2009/0231660) and Jumpertz (US 2016/0008111) in view of Fisker (US 2012/0092461).
For claim 22, while Huang does not, Fisker teaches wherein the projector unit comprises a light source and a mask, which mask is arranged to introduce the pattern in the probe light, the mask comprising a transmission mask comprising alternating regions of higher and lower transmissivity, or a reflective mask comprising regions with different reflectance ([0073]: glass plate with an opaque mask). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the predictable advantage of using no moving parts to generate a static pattern.
For claim 23, while Huang does not, Fisker teaches wherein the projector unit comprises a light source that comprises an array of light emitters arranged such that light from the emitters defines the pattern of the structured beam of probe light ([0106] A periodically varying illumination pattern may generated by a one-dimensional array of LEDs that can be controlled line wise.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for predictable advantage of providing a dynamic pattern generator.
For claim 24, while Huang does not, Fisker teaches wherein the array of light emitters comprises a multi-die LED with a plurality of LED dies arranged in an LED array ([0106] A periodically varying illumination pattern may generated by a one-dimensional array of LEDs that can be controlled line wise.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 23.
For claim 26, while Huang does not, Fisker teaches wherein the mask comprises deposited materials comprising reflective or absorbing material on a surface of a plate defining the regions ([0072]: A segmented LED may provide a static pattern). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 22.
For claim 27, while Huang does not, Fisker teaches wherein the pattern comprises a periodic pattern of parallel lines extending in a plane of the mask, wherein the pattern of parallel lines is configured to provide a substantially periodic structure in the probe light beam with a number of equally spaced lines ([0122]: static line pattern the rows or columns of the pixels in the camera may be parallel with the lines of the pattern). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 22.
For claim 28, while Huang does not, Fisker teaches wherein the mask is arranged such that a beam of the probe light is configured to travel through the mask prior to the structured beam of light being received at a lens system ([0073]: Light from the light source (external or internal) may be transmitted through the pattern generation means thereby generating the pattern.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 22.
For claim 29, while Huang does not, Fisker teaches wherein the mask is arranged between the light source and a lens system that is configured to receive the structured beam of light ([0244]: The scanner head comprises a tip which can be entered into a cavity, a light source 110, optics 120 to collect the light from the light source, pattern generation means 130, a beam splitter 140, an image sensor and electronics 180, a lens system which transmits and images the light between the pattern, the object being scanned, and the image sensor (camera) 180.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 22.
For claim 30, while Huang does not, Fisker teaches wherein the mask is arranged on a translation stage that is configured to control a position of the mask in a plane perpendicular to an optical axis of the structured beam such that the pattern is moved across the scanned object (Fig. 2: pattern generator 130 is translated. [0244]: The scanner head comprises a tip which can be entered into a cavity, a light source 110, optics 120 to collect the light from the light source, pattern generation means 130, a beam splitter 140, an image sensor and electronics 180, a lens system which transmits and images the light between the pattern, the object being scanned, and the image sensor (camera) 180.). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 23.
For claim 31, while Huang does not, Fisker teaches further comprising a control unit configured to control the position of the mask in the translation plane ([0248]: control electronics 137 of the time varying pattern). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the same reasons discussed for claim 23.
For claim 32, Huang discloses a 3D scanner for recording a digital 3D representation of an object (Figs. 3-6), the object comprising a dental impression or a physical dental object, the 3D scanner comprising: 
	a projector unit comprising a light source ([0044]: e.g. light sheet generator 5), 
the projector unit being configured for projecting a structured beam of probe light ([0048]: e.g. The five light beams passing through different positions of the adjusting lens 52 are emitted to the light sheet-generating component 53 and form light sheets 4 at different positions) onto the object which is placed in a scan volume ([0049]: a test object 30A is configured in the flow field 3), and 
	an imaging unit ([0049]: e.g. camera 1) arranged to acquire 2D images of the pattern imaged onto the object when the object is illuminated by the structured beam of probe ([0004]: e.g. capturing image of a three-dimensional flow field); and 
	an actuator unit ([0047]: e.g. revolving shaft 51a) arranged to control the position of the structured probe light beam at the object by rotating a movable portion of the projector unit around a pivoting axis ([0046]: e.g. rotation of the reflecting device 51), 
the actuator unit comprising a rotation motor comprising or arranged to drive a wheel (Figs. 4-6; [0045]-[0047],  fig. 8; [0053]. It is noted that in both case the rotation motor ls an implicit feature that is required to rotate the drive wheel 51b or 512.), 
where a surface of the wheel is operatively coupled to the movable portion of the projector unit and has a radial distance from the axis of the rotation motor which changes with the rotation (Fig. 8, [0053]: e.g. The cam device comprises a cam 512 for an eccentric rotation).
Huang does not disclose the object comprising a dental impression or a physical dental object. 
Jumpertz teaches the object comprising a dental impression or a physical dental object ([0075] The extraoral dental scanner 100 shown schematically in its neutral position in the partial view in FIG. 1 and used for the three-dimensional capture of the surface of a dental shaped part). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Jumpertz with the imaging teachings of Huang for the predictable improvement making it possible to scan almost all relevant model geometries.
Huang does not disclose a mask, which mask is arranged to introduce the pattern in the probe light, the mask comprising a transmission mask comprising alternating regions of higher and lower transmissivity, or a reflective mask comprising regions with different reflectance 
Fisker teaches a mask, which mask is arranged to introduce the pattern in the probe light, the mask comprising a transmission mask comprising alternating regions of higher and lower transmissivity, or a reflective mask comprising regions with different reflectance ([0073]: glass plate with an opaque mask). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Fisker with the imaging teachings of Huang for the predictable advantage of using no moving parts to generate a static pattern.
For claim 33, Huang discloses a 3D scanner for recording a digital 3D representation of an object (Figs. 3-6), the 3D scanner comprising: 
	a projector unit configured for projecting ([0044]: e.g. light sheet generator 5) a structured beam of probe light ([0048]: e.g. The five light beams passing through different positions of the adjusting lens 52 are emitted to the light sheet-generating component 53 and form light sheets 4 at different positions) onto the object which is placed in a scan volume ([0049]: a test object 30A is configured in the flow field 3); 
	wherein the projector unit comprises a light source that comprises an array of light emitters arranged such that light from the emitters defines a pattern of the structured beam of probe light ([0048]: e.g. The five light beams passing through different positions of the adjusting lens 52 are emitted to the light sheet-generating component 53 and form light sheets 4 at different positions) onto the object which is placed in a scan volume ([0049]: a test object 30A is configured in the flow field 3); 
	an imaging unit ([0049]: e.g. camera 1) arranged to acquire 2D images of the object when the object is illuminated by the structured probe light beam probe ([0004]: e.g. capturing image of a three-dimensional flow field); and 
	an actuator unit ([0047]: e.g. revolving shaft 51a) arranged to control the position of the structured probe light beam at the object by rotating a movable portion of the projector unit around a pivoting axis ([0046]: e.g. rotation of the reflecting device 51), 
the actuator unit comprising a rotation motor comprising or arranged to drive a wheel (Figs. 4-6; [0045]-[0047],  fig. 8; [0053]. It is noted that in both case the rotation motor ls an implicit feature that is required to rotate the drive wheel 51b or 512.), 
where a surface of the wheel is operatively coupled to the movable portion of the projector unit and has a radial distance from the axis of the rotation motor which changes with the rotation (Fig. 8, [0053]: e.g. The cam device comprises a cam 512 for an eccentric rotation).
Huang does not expressly disclose the object comprising a dental impression or a physical dental object.
Jumpertz teaches the object comprising a dental impression or a physical dental object ([0075] The extraoral dental scanner 100 shown schematically in its neutral position in the partial view in FIG. 1 and used for the three-dimensional capture of the surface of a dental shaped part). It would be obvious to a person with ordinary skill in the art to combine the dental scanner teachings of Jumpertz with the imaging teachings of Huang for the predictable improvement making it possible to scan almost all relevant model geometries.
For claim 34, while Huang does not, Fisker teaches wherein the array of light emitters comprises a multi-die LED with a plurality of LED dies arranged in an LED array ([0106] A periodically varying illumination pattern may generated by a one-dimensional array of LEDs that can be controlled line wise.). It would be obvious to combine the teachings of Fisker with Huang to provide the predictable benefit of a more configurable and efficient illumination pattern.


(2) Response to Argument
Appellant argues “Huang does not project a probe light comprising a pattern . . ." because ". . . only one light sheet 4 at a time and the one light sheet does not represent or include a pattern" (Brief, p7). However, Huang [0048] discusses the light projector provides “. . . a moving light sheet or a plurality light sheets existing in different time points and at different positions.” The effect of a plurality of light sheets at different positions is to create a light sheet pattern on the object being imaged. The claim does not specify whether a pattern is temporal, spatial, or whether a pattern excludes a sheet of light. Accordingly, Huang teaches a structured beam of probe light comprising a pattern as claimed.
Appellant argues "Huang does not teach or suggest a 3D scanner with a structured beam" under the rationale that "Huang does not image a pattern onto an object, wherein the pattern is only in focus at a specific Z-axis plane. When Huang takes an image at a particular light sheet 4, the entire light sheet is in focus. Huang does not teach or suggest compiling 3D data from the series of 2D images that it takes." (Brief, p8-9). However, these features (i.e. wherein the pattern is only in focus at a specific Z-axis plane, and compiling 3D data from the series of 2D images) are not claimed. Huang teaches a 3d scanner in Figs 3-6, and discusses in [0041] “As for the flow field on the whole, a three-dimensional flow field is scanned by the present invention.” Huang teaches a structured beam in paragraph [0048] as a “moving light sheet” as discussed above.
Appellant argues the "Combination of Huang and Jumpertz is legally flawed" based on the reasoning "there is no reason why one of skill in the art would use the Huang technology to measure the flow field around a dental object," "there is also no reason why one would use the Jumpertz technology with a flow field detector," "the necessary relationship between the camera axis and the (plane of the) light is opposite in Huang and Jumpertz, making the two systems incompatible.." (Brief, p10-11). However, Jumpertz teaches that a person skilled in the art would understand that a dental impression or any physical dental object can be measured and characterized using a 3d scanner. A person would be motivated to combine the teachings based on the understanding that a substitution of one known element for another (i.e. a dental object) will obtain predictable and desirable results (i.e. providing 3d scanning data for a different object).
Appellant argues "Such a combination would render Huang unusable for its intended purpose:" because "If Huang was projecting a structured beam of light with a pattern, such pattern would interfere with the determination of the flow field." (Brief, p13). However, as discussed above, Huang [0048] discusses the light projector is capable of providing a light pattern on an object, in that “. . . a moving light sheet or a plurality light sheets existing in different time points and at different positions.” The effect of a plurality of light sheets at different positions is to create a light sheet pattern on the object being imaged.
Appellant argues “the combination of Huang, Jumpertz, and Fisker does not make sense," because "Huang does not utilize patterns," "There is no explanation as to how the teachings of Fisker would be combined with the teachings of Huang," and "If Huang was projecting a structured beam of light with a pattern, such pattern would interfere with the determination of the flow field." (Brief, p14-15). However, Fisker teaches a person with ordinary skill would understand using a mask allows creating spatial light patterns. A person would also understand that the temporal light pattern generator of Huang is combinable with a spatial light pattern generator of Fisker to provide the benefit of a spatial pattern with fewer moving parts.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NEIL R MIKESKA/Primary Examiner, Art Unit 2485                                                                                                                                                                                                        
Conferees:
/Y LEE/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        July 26, 2021

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.